Citation Nr: 0510326	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1981.  In a November 1981 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, the veteran was granted service connection for 
bilateral hearing loss as non-compensable. 

This matter now comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Jackson VARO, 
which continued a non-compensable evaluation for bilateral 
hearing loss.  In April 2004, a hearing was held before a 
Decision Review Officer, a transcript of which is in the 
claims file.        


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's bilateral hearing loss is manifested by 
hearing acuity at Level I in both the left and right ears.    


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85 Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in June 2003, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for increased rating for bilateral 
hearing loss, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
also advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The July 2003 rating decision, January 2004 statement of the 
case (SOC) and November 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
evaluation.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records, including VA examinations and treatment 
records, have been obtained from the Jackson VA Medical 
Center (MC) and associated with the claims file.  The veteran 
has not identified any outstanding medical records that would 
be pertinent to the claim on appeal.  VA afforded the veteran 
audiometric examinations in July 2003, October 2003 and 
August 2004 for the purpose of determining the severity of 
his hearing loss.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that he is entitled to a higher 
disability evaluation for his bilateral hearing loss, 
currently evaluated as non-compensable.   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  See Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  To evaluate the degree of disability from 
bilateral defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  A 10 percent evaluation for bilateral defective 
hearing is assigned when the hearing acuity is at least at 
Level I in the better ear and Level X in the poorer ear, or 
Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 
4.87, Tables VI and VII.

The Board has reviewed all the evidence in the veteran's 
claims file.  VAMC treatment records dated from July 2003 to 
July 2004 noted that hearing aids were not recommended since 
the veteran's hearing was normal for most speech frequencies 
and amplification would not provide normal benefit in 
background noise situations.  

A July 2003 audiological evaluation showed 100 percent speech 
discrimination for the left ear with puretone thresholds for 
1000, 2000, 3000 and 4000 Hertz at 15, 10, 40 and 70 Hertz 
respectively, with an average of 33.75 Hertz, placing it into 
Roman numeral I on Table VI in 38 C.F.R. § 4.85.  The right 
ear had speech discrimination at 100 percent with puretone 
thresholds for 1000, 2000, 3000 and 4000 Hertz at 15, 5, 10 
and 75 Hertz respectively, with an average of 26.25 Hertz, 
placing it in Roman numeral I on Table VI in 38 C.F.R. 
§ 4.85.  The degree of hearing impairment equates to a non-
compensable disability evaluation.  See 38 C.F.R. § 4.85, 
Table VII.

An October 2003 VA examination showed that the left ear had 
92 percent speech recognition with puretone thresholds for 
1000, 2000, 3000 and 4000 Hertz at 25, 20, 65 and 65 Hertz 
respectively, with an average of 43.75 Hertz, placing it into 
Roman numeral I of Table VI in 38 C.F.R. § 4.85.  The right 
ear demonstrated speech recognition at 100 percent with 
puretone thresholds for 1000, 2000, 3000 and 4000 Hertz at 
20, 15, 35 and 75 Hertz respectively, with an average of 
36.25 Hertz, placing it into Roman numeral I.  The degree of 
hearing impairment equates to a non-compensable percent 
disability evaluation.  See 38 C.F.R. § 4.85, Table VII.

An August 2004 audiology examination demonstrated that the 
left ear had 96 percent speech recognition with puretone 
thresholds for 1000, 2000, 3000 and 4000 Hertz at 20, 15, 50 
and 65 Hertz with an average of 37.5 Hertz placing it in 
Roman numeral I.  As for the right ear, speech recognition 
was 100 percent with puretone thresholds for 1000, 2000, 3000 
and 4000 Hertz at 15, 10, 20 and 70 Hertz with an average of 
28.75 Hertz placing it in Roman numeral I.  The degree of 
hearing impairment equates to a non-compensable percent 
disability evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that the special criteria under 38 C.F.R. 
§ 4.86 (2004) are not applicable in the veteran's case, since 
his hearing loss does not meet any of the numeric factors of 
that regulation.

Throughout the current appeal, the veteran has asserted that 
his service-connected hearing loss is more severe than the 
current non-compensable rating indicates.  The veteran's lay 
descriptions that his hearing loss has worsened are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this service-
connected disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

Additionally, the Board has considered the transcript from 
the personal hearing conducted in April 2004 in which the 
veteran expressed his concern over the accuracy of the VA 
examinations.  Specifically, the veteran indicated that VA 
examinations are administered and measured in a "sterile 
environment" and do not account for background noise.  The 
Board has considered the specific findings from each of the 
audiologic examinations by reference to a mechanical 
application of the grid system used to evaluate hearing loss 
disability for VA purposes.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).   

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected bilateral 
hearing loss.  There is no objective evidence that the 
disability of the veteran's hearing loss in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


